DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pneumatic tire comprising a tread, does not reasonably provide enablement for the tread rubber composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claims 1-3 and 6, these claims only define the tread rubber composition by properties.   As to the breadth of these claims in regards to the rubber composition, the rubber composition can include any type of rubber in any amount, any type of filler in any amount, or any type of additive or curative in any amount.  There is no way to understand which rubber, which fillers, and which additives, and in what amounts, will provide a rubber composition which produces the claimed properties.  These claims are extremely broad in this respect.  The nature of the invention is such that one of ordinary skill in the art would not know how to begin to make a rubber composition possessing these properties and the state of the prior art does not help one in this matter.  While tire tread rubber compositions do usually contain a select set of rubber components, the amounts and types of these rubbers are wide and varied.  The state of the prior nor the level of knowledge of one of ordinary skill in the art would lead one to readily know what rubbers, fillers, and additives, and in what amounts of each should be combined to achieve the claimed properties.  
Regarding claims 4 and 5, these claims do provide a bit of structure of the tread rubber composition.  Claim 4 requires that the rubber composition comprise polybutadiene rubber and styrene butadiene rubber with a styrene content of 25 to 40% by mass and a vinyl bond content of 40 to 55% by mass.  Claim 5 further requires that the polybutadiene rubber is modified.  While these details are a start, no amounts are provided for the rubber components and no details are provided for how the polybutadiene is modified.  Is applicant stating that these are the important features of the claimed tread rubber composition and that once these limitations are met that the 
When amending the claims to overcome this rejection, the parts (components and amount ranges) of the rubber composition which give rise to the claimed properties must be claimed.  It is the structure/make-up of the composition which gives rise to the properties and not the properties which provide the structure to the composition.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767